Citation Nr: 0735376	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-06 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.  Service in Vietnam is indicated by the 
evidence of record. 

Procedural history

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in St. Louis, 
Missouri (the RO) in which service connection was denied for 
bilateral hearing loss and tinnitus.


FINDINGS OF FACT

1.  The veteran was exposed to hazardous noise during 
service.

2.  The veteran has been diagnosed with bilateral hearing 
loss.

3.  The competent medical evidence indicates that the 
veteran's bilateral hearing loss is not related to the in-
service noise exposure or to any other incident of the 
veteran's military service.

4.  The veteran has been diagnosed with tinnitus.

5.  The competent medical evidence indicates that the 
veteran's tinnitus is not related to the in-service noise 
exposure or any other incident of the veteran's military 
service.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's military service, and such may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for bilateral 
hearing loss and tinnitus.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (the VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims for service connection 
for bilateral hearing loss and tinnitus in a letter sent in 
October 2003, which was specifically intended to address the 
requirements of the VCAA.  The VCAA letter informed the 
veteran of the evidence necessary to establish service 
connection.  Accordingly, the veteran was informed of the 
information and any medical or lay evidence not previously 
provided to VA that is necessary to substantiate the claims 
of service connection for bilateral hearing loss and 
tinnitus.

As for the evidence to be provided by the veteran, in the 
VCAA letter the RO asked the veteran to identify and send 
relevant medical evidence.  The RO provided the veteran with 
VA Form(s) 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), for 
each private or other non-VA doctor and medical care facility 
that treated him for his claimed disabilities.

Moreover, in the VCAA letter, the veteran was informed that 
VA would provide a medical examination or obtain a medical 
opinion if it is necessary to make a decision on his claims.  
[A VA examination was conducted in January 2005.]

In the VCAA letter, the veteran was advised that VA was 
responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
veteran was also informed that VA make reasonable efforts on 
his behalf to get relevant records not held by a Federal 
agency, including records from state and local governments, 
private doctors and hospitals, and current or former 
employers.

In the VCAA letter, the RO told the veteran that he may 
submit the evidence relevant to his claims.  This request is 
open ended.  The VCAA letter thus complied with the "give us 
everything you've got" requirement of 38 C.F.R. 
§ 3.159(b)(1) because the letter informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by VA.

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claims for service connection for bilateral hearing loss 
and tinnitus were initially adjudicated by the RO in March 
2004, after the October 2003 VCAA letter.  Therefore, the 
timing of the VCAA notice which was given with regard to the 
four elements of 38 U.S.C.A. § 5103 is not at issue.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1) and (2) are not in dispute.  
Element (3), connection between the veteran's service and the 
disability, is in dispute, and that matter was addressed by 
the VCAA letter described above.  The RO has not addressed 
element (4), degree of disability, and element (5), effective 
date, in a VCAA letter.  However, because the Board concludes 
below that the preponderance of the evidence is against the 
claims for service connection for bilateral hearing loss and 
tinnitus, any questions as to the appropriate disability 
ratings and effective dates to be assigned are rendered moot.  
The Board accordingly finds that there is no prejudice to the 
veteran as to the lack of notice as to the fourth and fifth 
elements in Dingess/Hartman.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran and his representative have pointed to no 
prejudice or due process concerns arising out of the lack of 
notice as to the fourth and fifth elements in 
Dingess/Hartman.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].    

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his service connection claims, and that there is 
no reasonable possibility that further assistance would aid 
in substantiating them.  The evidence of record includes the 
veteran's service medical records and a report of January 
2005 VA examination, which will be described below.  
The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained.

The Board notes that in an October 2007 informal hearing 
presentation the veteran's representative requested a remand 
for a new audiological examination and medical opinion.  The 
Board will address the veteran's representative's assertions 
as to the January 2005 VA examination in the analysis below.
 
In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2007).  He has retained the services of a 
representative who presented argument on his behalf.  He has 
not requested a Board hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to service connection for bilateral hearing 
loss.

Relevant law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from a disease or injury incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1110 (West 2002).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(a) 
(2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be presumed to have been 
incurred in service if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2007).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels 
(in decibels) over a range of frequencies (in Hertz).  See 
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2007).  See 
Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim. See 38 
C.F.R. § 3.303(b) (2007).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Analysis

With respect to Hickson element (1), current disability, 
there is medical evidence that the veteran currently has a 
bilateral hearing loss as defined by VA.  The report of the 
January 2005 VA audiological examination shows that speech 
recognition scores were lower than 94 percent bilaterally.  
See 38 C.F.R. § 3.385 (2007).  The Board finds that element 
(1) is satisfied.

With respect to element (2), the Board will separately 
discuss in-service disease and injury.

With respect to in-service disease, a review of service 
medical records reveals no evidence of hearing loss 
disability as defined by VA in either ear.  The audiogram on 
entrance in October 1965, the results of which were converted 
from ASA units to ISO(ANSI) units, shows that the auditory 
thresholds were apparently the following: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
5
LEFT
10
5
5
10
0

The audiogram on separation in December 1967, the results of 
which were converted from ASA units to ISO(ANSI) units, shows 
that the auditory thresholds were the following: 




HERTZ


500
1000
2000
4000
RIGHT
10
5
5
0
LEFT
10
5
5
0

Therefore, the veteran's hearing was within normal limits at 
the time of both examinations.  See Hensley, supra.  
Furthermore, the record does not reflect medical evidence 
showing any manifestations of hearing loss during the one-
year presumptive period after separation from service.  
Hearing loss was initially diagnosed in January 2005, over 
three-and-half decades after service.  Accordingly, Hickson 
element (2) is not met with respect to disease.

Turning to in-service incurrence of injury, the veteran has 
asserted that he was exposed to loud noises as a welder in 
service.  The Board accepts that he may have been exposed to 
acoustic trauma.  In-service incurrence of injury, that is to 
say hazardous noise exposure, has arguably been shown, and 
Hickson element (2) is therefore satisfied.

Moving to the element (3), medical nexus, there is of record 
only one competent nexus opinion, the report of the January 
2005 VA audiological examination.  That opinion was not 
favorable to the veteran's claim.  The January 2005 VA 
examiner stated that based on a review of the audiometric 
test results from the veteran's service medical records and 
the current audiogram, it is not at least as likely as not 
that the veteran's current bilateral hearing loss is related 
to military service.  The examiner noted that the noise 
exposure that the veteran had in service would have resulted 
in a high-frequency hearing loss with the most hearing loss 
at the initial stages observed at 4000 Hertz, and that in 
contrast, the veteran's hearing was within normal limits at 
4000 Hertz in both ears at the time of discharge from 
service.  

The only other evidence which purports to relate the 
veteran's bilateral hearing loss to events in service comes 
from the statements of the veteran himself and his 
representative.

In the October 2007 informal hearing presentation, the 
veteran's representative noted that under Hensley direct 
service connection can be granted for a hearing loss that 
manifests itself several years after separation from active 
service.  This is hardly new; see 38 C.F.R. § 3.303(d) 
[service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service].  See also 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).   

The veteran's representative also asserted that the in-
service audiological examinations are of no probative value 
because the in-service hearing tests did not contain a 
controlled speech discrimination test as required by 
38 C.F.R. § 4.85 (2007).  The Board disagrees with this 
argument.  While speech discrimination tests are used to 
measure the current level of disability for increased rating 
purposes, the speech discrimination test is not the only 
method to measure hearing loss.  Audiometric testing is an 
alternative and acceptable means of measuring hearing loss, 
and is often the only method of testing during service.  

To the extent that the veteran's representative suggests that 
the veteran exhibited hearing loss during service, there has 
not been presented a scintilla of objective evidence in 
support of such position.   

The veteran's representative further asserts that the January 
2005 VA examiner failed to provide an opinion as to the 
etiology of the veteran's hearing loss.  Indeed, the January 
2005 VA examiner stated that the reason for the bilateral 
hearing loss is "not clear".  However, it is not the 
examiner's responsibility, or that of the Board, to identify 
the precise non service-connected etiology of the claimed 
hearing loss.  It is the examiner's responsibility, and that 
of the Board, to determine if it is as likely as not that 
military service was the cause.  The examiner did so, and the 
Board has done so.  

The veteran's representative also intimates that the January 
2005 VA examiner said that based on the veteran's in-service 
exposure, it is expected that he would have high-frequency 
hearing loss.  The Board finds that the veteran's 
representative fundamentally misinterpreted the examiner's 
comments.  The January 2005 VA examiner clearly stated that 
based on the veteran's noise exposure, it was expected that 
he would have had the initial manifestations of a high-
frequency hearing loss at 4000 Hertz on separation testing if 
his hearing loss was due to the in-service noise exposure.  
However, the veteran did not have such manifestations of 
hearing loss at separation. 

Indeed, the remainder of the veteran's service records are 
pertinently negative for ear or hearing problems, and there 
are no medical records for several decades after service 
showing complaints, treatment, or diagnosis of hearing loss.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact, i.e., the lack of evidence is itself evidence]; see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
[affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of the claimed 
condition]; Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) [a prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability].  

In short, it appears that the veteran's representative is 
attempting to conjure up 
in-service hearing loss despite the utterly negative service 
medical records and records for decades after service.  To 
the extent that the veteran and his representative contend 
that he had hearing loss as defined in VA regulations during 
service, it is now well established that lay persons without 
medical training, such as the veteran and his representative, 
are not competent to comment on medical mattes such as 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].    

The Board, for its part, has based its conclusion that there 
was no in-service hearing loss and no medical nexus on the 
medical records, as well as the medical opinion in the file.  
If the veteran believed that additional medical evidence 
would have been supportive of his claim, he had ample 
opportunity to furnish such to VA, especially given that he 
and his representative have been on notice of the January 
2005 VA examiner's opinion for over two years.  He did not.  
See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility 
to support a claim of entitlement to VA benefits].  

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  However, supporting medical 
evidence is required.  See Voerth v. West, 13 Vet. App. 117, 
120-1 (1999) [there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  Specifically, there is no competent medical evidence 
that the veteran was diagnosed with or treated for bilateral 
hearing loss until decades after his separation from service.  
Further, the veteran's report of bilateral hearing loss was 
not asserted until many years after separation from service, 
incident to his September 2003 claim for VA benefits.  
See Shaw v. Principi, 3 Vet. App. 365 (1992) [a veteran's 
delay in asserting a claim can constitute negative evidence 
that weighs against the claim]; see also Mense and Maxson, 
both supra. 

Accordingly, the competent medical evidence of record does 
not demonstrate that there is a relationship between in-
service incurrence of noise exposure and the current 
bilateral hearing loss.  Hickson element (3) is not met, and 
the veteran's claim fails on that basis.

In summary, for reasons and bases expressed above, the Board 
has concluded that a preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss.  The claim is therefore denied.

2.  Entitlement to service connection for tinnitus.

Relevant law and regulations

The law and regulations generally pertaining to service 
connection have been set out above and will not be repeated.

Analysis

With respect to Hickson element (1), current disability, the 
competent medical evidence demonstrates that the veteran 
currently has tinnitus.  The January 2005 VA audiological 
examiner diagnosed tinnitus.

Moving to Hickson element (2), with respect to in-service 
disease, the veteran's service medical records do not reflect 
a diagnosis of tinnitus.  As noted above, the Board accepts 
that the veteran may have been exposed to acoustic trauma.  
In-service incurrence of injury, that is to say hazardous 
noise exposure, has been shown to be sufficient to satisfy 
Hickson element (2).

Moving to the element (3), medical nexus, there is of record 
one competent nexus opinion, the report of the January 2005 
VA audiological examination.  The January 2005 VA examiner 
opined that it was not at least as likely that the veteran's 
tinnitus is related to his military service.  The examiner 
opined that the veteran's tinnitus is related to the auditory 
disorder that has resulted in his current bilateral 
asymmetric high-frequency sensorineural hearing loss and 
which is not related to military service.  

The only evidence which purports to relate the veteran's 
tinnitus to events in service comes from the statements of 
the veteran himself.  As has been discussed above in 
connection with the first issue on appeal, his opinion is 
entitled to no weight of probative value.  See Espiritu, 
supra.  

As for continuity of symptomatology, the veteran appears to 
vaguely contend that his tinnitus existed since service.  In 
particular, at the January 2005 VA examination, he reported 
that he possibly had tinnitus since 1966 or 1967, which was 
during his period of active service.  However, there is no 
competent medical evidence that the veteran was diagnosed 
with or treated for tinnitus until decades after his 
separation from service.  See Voerth, supra.  The veteran's 
reports of ringing in his ears during and after service were 
not asserted until many years after separation from service, 
notably incident to the September 2003 claim.  See Shaw, 
Mense, and Maxson, all supra.

Accordingly, the competent medical evidence of record does 
not demonstrate that there is a relationship between in-
service incurrence of noise exposure and the current 
tinnitus.  Hickson element (3) is not met, and the veteran's 
claim fails on that basis.

As an additional matter, the Board notes that the veteran 
initially did not claim that his tinnitus is secondary to the 
bilateral hearing loss, but rather that his tinnitus itself 
began in active service.  However, in the October 2007 
informal hearing presentation, the veteran's representative 
raised the issue of service connection for tinnitus as 
secondary to the bilateral hearing loss (which was the 
opinion of the January 2005 VA examiner).  Because the 
veteran's claim for service connection for bilateral hearing 
loss is denied, service connection for tinnitus on a 
secondary basis is not available in any event.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).

In summary, for reasons and bases expressed above, the Board 
has concluded that a preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
tinnitus.  The claim is therefore denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


